EXHIBIT 10.2
 
FORM OF
 
ACACIA RESEARCH CORPORATION
 
ACACIA TECHNOLOGIES STOCK OPTION AGREEMENT
 
R E C I T A L S :
 
 
A.           The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, non-employee members of the Board or of the
board of directors of any Parent or Subsidiary and consultants and other
independent advisors who provide services to the Corporation (or any Parent or
Subsidiary).
 
B.           Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's grant of an option to Optionee.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.    GRANT OF OPTION. The Corporation hereby grants to Optionee, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 hereof at the Exercise Price.
 
2.    OPTION TERM. This option shall have a maximum term of ten (10) years
[change term to 5 years if this option is an ISO and Optionee owns (actually or
constructively) more than 10% of the total combined voting power of all classes
of stock of Acacia or any parent or subsidiary of Acacia] measured from the
Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6
hereof.
 
3.    LIMITED TRANSFERABILITY. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee's death and may be exercised, during Optionee's
lifetime, only by Optionee. However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may be assigned in
whole or in part during Optionee's lifetime to one or more members of the
Optionee's Immediate Family or to a trust established for the exclusive benefit
of Optionee or one or more members of the Optionee's Immediate Family or to the
Optionee's former spouse, to the extent such assignment is in connection with
Optionee's estate plan or pursuant to a domestic relations order.  The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.  Notwithstanding the foregoing, the
Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee's death while holding this option.  Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which the option may be exercised following the Optionee's death.
 
1

--------------------------------------------------------------------------------


 
4.    DATES OF EXERCISE. This option shall become exercisable for the Option
Shares in one or more installments as specified in the Grant Notice. As the
option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6 hereof.
 
5.    CESSATION OF SERVICE. The option term specified in Paragraph 2 hereof
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a)    Should Optionee cease to remain in Service for any reason (other than
death, Permanent Disability or Misconduct) while this option is outstanding,
then Optionee shall have a period of three (3) months (commencing with the date
of such cessation of Service) during which to exercise this option, but in no
event shall this option be exercisable at any time after the Expiration Date.
 
(b)    Should Optionee die while this option is outstanding, then the personal
representative of Optionee's estate or the person or persons to whom the option
is transferred pursuant to Optionee's will or in accordance with the laws of
descent and distribution or any person or trust to whom all or a portion of this
option is transferred in accordance with Paragraph 3 hereof or the designated
beneficiary or beneficiaries of this option shall have the right to exercise
this option. Such right shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee's death or (ii) the Expiration Date.
 
(c)    Should Optionee cease Service by reason of Permanent Disability while
this option is outstanding, then Optionee shall have a period of twelve (12)
months (commencing with the date of such cessation of Service) during which to
exercise this option. In no event shall this option be exercisable at any time
after the Expiration Date.
 
(d)    During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of vested Option
Shares for which the option is exercisable at the time of Optionee's cessation
of Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised. However, this option shall, immediately upon Optionee's cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares for which this option is not otherwise at that time
exercisable.
 
(e)    Should Optionee's Service be terminated for Misconduct, then this option
shall terminate immediately and cease to remain outstanding.
 
2

--------------------------------------------------------------------------------


 
6.    SPECIAL ACCELERATION OF OPTION.
 
(a)    This option to the extent outstanding at the time of a Change in Control
but not otherwise fully exercisable shall automatically accelerate so that the
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all the shares of Common Stock at the time subject to the
option and may be exercised for any or all of those shares as fully vested
shares of Common Stock, regardless of whether the option is assumed by the
successor corporation or otherwise continued in full force and effect pursuant
to the Change in Control transaction.
 
(b)    Immediately following the Change in Control, this option shall terminate
and cease to be outstanding, except to the extent this option is assumed by the
successor corporation (or Parent thereof) in connection with the Change in
Control or is otherwise to continue in full force and effect pursuant to the
terms of the Change in Control transaction.
 
(c)    If this option is assumed in connection with a Change in Control or is
otherwise to continue in full force and effect, then this option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to Optionee in
consummation of such Change in Control had the option been exercised immediately
prior to such Change in Control, and appropriate adjustments shall also be made
to the Exercise Price, provided the aggregate Exercise Price shall remain the
same.
 
(d)    This option to the extent outstanding at the time of a Hostile Take-Over
but not otherwise fully exercisable shall automatically accelerate so that the
option shall, immediately prior to the effective date of the Hostile Take-Over,
become exercisable for all the shares of Common Stock at the time subject to the
option and may be exercised for any or all of those shares as fully vested
shares of Common Stock.  The option, as so accelerated, shall remain exercisable
for fully vested shares of Common Stock until the Expiration Date.
 
7.    ADJUSTMENT IN OPTION SHARES. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
8.    STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
 
3

--------------------------------------------------------------------------------


 
9.    MANNER OF EXERCISING OPTION.
 
(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
 
(i)    Execute and deliver to the Corporation a Notice of Exercise for the
Option Shares for which the option is exercised.
 
(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:
 
(A)    cash or check made payable to the Corporation;
 
(B)    shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation's earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date;
 
(C)    to the extent the option is exercised for vested Option Shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (I) to a Corporation-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Corporation, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
Federal, state and local income and employment taxes required to be withheld by
the Corporation by reason of such exercise and (II) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale; or
 
(D)    by any other means permissible under the Plan as permitted by the plan
administrator.
 
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.
 
(iii)    Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
 
(iv)    Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all Federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.
 
(b)    As soon as practical after the Exercise Date, the Corporation shall issue
to or on behalf of Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.  To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation's repurchase rights and may be held in escrow
with the Corporation until such shares vest.
 
4

--------------------------------------------------------------------------------


 
(c)    In no event may this option be exercised for any fractional shares.
 
10.    NO IMPAIRMENT OF RIGHTS.  This Agreement shall not in any way affect the
right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee's Service at
any time for any reason, with or without cause.
 
11.    COMPLIANCE WITH LAWS AND REGULATIONS.
 
(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Corporation and Optionee
with all applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.
 
(b)    The inability of the Corporation to obtain approval from any regulatory
body having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
 
12.    SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3 and 6 hereof, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and Optionee, Optionee's assigns and the legal representatives, heirs and
legatees of Optionee's estate.
 
13.    NOTICES. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee's signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
14.    CONSTRUCTION. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
 
5

--------------------------------------------------------------------------------


 
15.    GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State's conflict-of-laws rules.
 
16.    EXCESS SHARES. If the Option Shares covered by this Agreement exceed, as
of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.
 
17.    ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event this
option is designated an Incentive Option in the Grant Notice, the option is
intended to be an incentive stock option as described in Code Section 422, but
the Corporation does not represent or warrant that the option qualifies as
such.  The Optionee should consult with the Optionee's own tax advisors
regarding the tax effects of this option and the requirements necessary to
obtain favorable income tax treatment under Code Section 422, including, but not
limited to, holding period requirements with respect to the Option Shares after
exercise of this option.  In addition, the following terms and conditions shall
also apply to the grant:
 
(a)    This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (B)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.
 
(b)    No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.
 
(c)    Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control occurs does not,
when added to the aggregate value (determined as of the respective date or dates
of grant) of the Common Stock or other securities for which this option or one
or more other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should the
applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in the
calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.
 
(d)    Should Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.
 
6

--------------------------------------------------------------------------------


 
APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A.    AGREEMENT shall mean this Stock Option Agreement.
 
B.    BOARD shall mean the Corporation's Board of Directors.
 
C.    CERTIFICATE OF INCORPORATION shall mean the Restated Certificate of
Incorporation of Acacia Research Corporation as filed with the Delaware
Secretary of State and all subsequent amendments, supplements, modifications and
replacements thereof.
 
D.    CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i)    a stockholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
 
(ii)    a sale, transfer or other disposition of all or substantially all of the
Corporation's assets to an entity which is not a Subsidiary of the Corporation,
or
 
(iii)    the acquisition, directly or indirectly by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders.
 
E.    CODE shall mean the Internal Revenue Code of 1986, as amended.
 
F.    COMMON STOCK shall mean shares of the Corporation's "Acacia
Research-Acacia Technologies Common Stock" (as defined in the Certificate of
Incorporation).
 
G.    CORPORATION shall mean Acacia Research Corporation, a Delaware corporation
and any corporate successor to all or substantially all of the assets or the
voting stock of Acacia Research Corporation that has by appropriate action
assumed this option.
 
H.    EMPLOYEE shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
 
I.    EXERCISE DATE shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 hereof.
 
1

--------------------------------------------------------------------------------


 
J.    EXERCISE PRICE shall mean the exercise price per Option Share as specified
in the Grant Notice.
 
K.    EXPIRATION DATE shall mean the date on which the option expires as
specified in the Grant Notice.
 
L.    FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i)    If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported on the Nasdaq
National Market. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
 
(ii)    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.
 
(iii)    If the Common Stock is at the time not traded on the Nasdaq National
Market or listed on any Stock Exchange, but is regularly traded in any
over-the-counter market, then the Fair Market Value shall be the average of the
bid and asked prices per share of Common Stock in such over-the-counter market
on the date in question.  If there are no bid and asked prices on the date in
question, then the Fair Market Value shall be the average of the bid and asked
prices in such over-the-counter market on the last preceding date for which such
prices exist.
 
(iv)    If the Common Stock is at the time not traded as described in (i), (ii)
or (iii) above, then the Fair Market Value of a share of Common Stock shall be
determined by the Plan Administrator, after taking into account such factors as
it deems appropriate.
 
M.    GRANT DATE shall mean the date of grant of the option as specified in the
Grant Notice.
 
N.    GRANT NOTICE shall mean the Notice of Grant of Stock Option accompanying
the Agreement, pursuant to which Optionee has been informed of the basic terms
of the option evidenced hereby.
 
O.    HOSTILE TAKE-OVER shall mean either of the following events effecting a
change in control or ownership of the Corporation:
 
2

--------------------------------------------------------------------------------


 
(i)    the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders which the Board
does not recommend such stockholders to accept, or
 
(ii)    a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
 
P.    IMMEDIATE FAMILY shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law and shall include
adoptive relationships.
 
Q.    INCENTIVE OPTION shall mean an option which satisfies the requirements of
Code Section 422.
 
R.    MISCONDUCT shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not be deemed to be inclusive of
all the acts or omissions which the Corporation (or any Parent or Subsidiary)
may consider as grounds for the dismissal or discharge of Optionee or any other
person in the Service of the Corporation (or any Parent or Subsidiary).
 
S.    NON-STATUTORY OPTION shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
T.    NOTICE OF EXERCISE shall mean the notice of exercise in the form attached
hereto as Exhibit I.
 
U.    OPTION SHARES shall mean the number of shares of Common Stock subject to
the option as specified in the Grant Notice.
 
V.    OPTIONEE shall mean the person to whom the option is granted as specified
in the Grant Notice.
 
W.    PARENT shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
3

--------------------------------------------------------------------------------


 
X.    PERMANENT DISABILITY shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or has lasted or can
be expected to last for a continuous period of twelve (12) months or more.
 
Y.    PLAN shall mean the Corporation's 2007 Acacia Technologies Stock Incentive
Plan.
 
Z.    PLAN ADMINISTRATOR shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
AA.    SERVICE shall mean the Optionee's performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.
 
BB.    STOCK EXCHANGE shall mean the American Stock Exchange or the New York
Stock Exchange.
 
CC.    SUBSIDIARY shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


4

--------------------------------------------------------------------------------


 
EXHIBIT I
 
NOTICE OF EXERCISE
 
I hereby notify Acacia Research Corporation (the "Corporation") that I elect to
purchase _____________________ shares (the "Purchased Shares") of the
Corporation's Acacia Research-Acacia Technologies Common Stock ("Common Stock")
at the option exercise price of _____________ per share (the "Exercise Price")
pursuant to that certain option granted to me under the Acacia Research
Corporation 2007 Acacia Technologies Stock Incentive Plan on
_____________________, 200_ (the "Option").
 
Type of Option
 

_____  Incentive Option _____  Non-Statutory Option

 
Concurrently with the delivery of this Notice of Exercise to the Corporation, I
shall pay to the Corporation the Exercise Price for the Purchased Shares in
accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.
 
___________________________________, 200_
Date
   
______________________________
Signature of Optionee
 
Print Name:_____________________
 
 
Address:_______________________
______________________________
   
Print name in exact manner it is to appear on the stock certificate:
______________________________
   
Address to which certificate is to be sent, if different from address above:
______________________________
   
Social Security Number:
______________________________
   

 
 
1